Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00061-CV

                                EX PARTE Dan Lamar COGDELL

                    From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CVCM-XX-XXXXXXX
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 3, 2019

DISMISSED

           Appellant the Texas Department of Public Safety filed a motion to dismiss this appeal.

Appellee Dan Lamar Cogdell has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.

                                                  PER CURIAM